Citation Nr: 1303265	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966 and from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for lumbar degenerative disc disease with spondylolisthesis and sciatica.

In August 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing has been associated with the record. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran's lumbar spine disabilities did not begin in service and are not otherwise traceable to his active duty service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in July 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to prove a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service private and VA medical records, lay statements and hearing testimony have been associated with the claims file.  The Veteran was afforded VA examinations in October 2009 and February 2011.  The October 2009 examination appeared to be based on the premise that the Veteran's back disorder was preexisting military service; however, there was no evidence that the Veteran had a lumbar spine disorder when he entered service.  The February 2011 examiner did not take into account the Veteran's statements that his back pain began in service and was continuous since that time; however, as will be discussed in detail below, these statements have not been found to be credible.  For that reason, this examination provides some probative evidence.  The Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or any time during the pendency of the claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

In a December 2009 statement, and at his videoconference hearing, the Veteran contended that he had an injury during his first period of active duty.  He asserted that, while serving at the Philadelphia Naval Ship Yards, he fell on his tailbone.  He was taken to a United States Naval Hospital where he was in severe pain and traction for two weeks.  He was released and has had back pain since that time.  He indicated that his back muscles would tighten to the point of fatigue and that he would need to lie down to try to get them to relax.  He was concerned when he reenlisted, but was told by the recruiter to keep it quiet and that he would be able to reenlist.  The Veteran asserted that he had ongoing pain in his back and down his legs since his first period of active duty.  He noted that, in March 1984, he was in a car accident and was taken to the hospital.  He was immediately released after  X-rays.  He again suffered pain and was unable to stand or walk straight, and went to an orthopedic doctor, J.G., M.D., for treatment.  He indicated that he was told that his pain was due to a prior accident, and that the car accident had only aggravated what had happened to him before.  Specifically, at his hearing, the Veteran was told that he had a "Scotty dog" fracture at L5, which was not caused by the motor vehicle accident.  

Service treatment records reflect that on May 21, 1966, Veteran reported that he had slipped and fallen on his left hip while walking off a boat, landing in the area of the posterior iliac crest with all his weight.  The position of the Veteran when he fell made this area prominent.  He reported pain and stiffness of the left leg especially on movement.  Physical examination was essentially normal, with pertinent findings limited to the back and lower extremities.  He had tenderness of the anteromedial portion of the groin most marked with flexion of the hip.  There was pain over the left posterior iliac crest, but there was no pain in the lumbar spine or sacral area.  The impression was a contusion to the sacral iliac area on the left with probable sprain and/or strain of the psoas abductor muscle.  The Veteran was kept at bed rest for a period of time and his symptoms gradually improved.  He was allowed to be ambulatory with crutches for two to three days and his symptoms subsided almost completely.  He was discharged to full duty on June 3, 1966.  A September 1966 Report of Medical Examination for discharge shows that the Veteran had a normal spine.  A November 1966 Report of Medical Examination for his enlistment into his second period of active duty also reflected a normal spine.  In February 1969, the Veteran reported a burning sensation in the left testicle, radiating down the medial aspect of his left thigh.  The impression was sciatic pain.  The examiner noted that if the pain continued then he should be seen for a neurological consultation.  There are no other service treatment records reflecting further complaints of pain.  His separation Report of Medical Examination from October 1969 shows that the Veteran had a normal spine.  A contemporaneous Report of Medical History shows that the Veteran did not report any problems with his back.

Private medical records dated in April 1984 from Archbishop Bergen Mercy Hospital show that the Veteran was in a motor vehicle accident in April 1983, and was seen for injury to the back and neck.  The Veteran had difficulty with his neck and lower back and had been seen in the emergency room.  Following his initial injury, the Veteran had treatment by a chiropractor.  He had difficulty with the lower portion of his back, stated that his left hip had been hit and that he had a good deal of pain in the left lower back and left hip area.  At that time, he also reported pain and loss of motion of the back.  The diagnoses were cervical and lumbar strain.  

A September 1996 private medical record from Nebraska Spine Surgeons, P.C. shows that the Veteran reported that he had mid and lower back pain, which was mechanical in nature.  He reported that he had "ups and downs" with his back since a motor vehicle accident over 10 years prior.  The impression with regard to the Veteran's lower back was spondylosis at L5, and degenerative instability at L3-4.  In August 1999, the Veteran again reported that his back pain began with his motor vehicle accident.

A January 2009 private medical record from the Renaissance Center reflected that the Veteran reported that he had a history of a fracture at L5 and that he was supposed to have it fused.  He indicated that he had a motor vehicle accident in 1984, and that he had always had pain with lifting and twisting.

An October 2009 VA examination report reflects that the examiner reviewed the Veteran's service treatment records.  The Veteran reported that he was injured in a motor vehicle accident in 1984, and was told that he did not get any of these issues in his accident, but that the motor vehicle accident had aggravated his back.  The examiner noted that the Veteran had a magnetic resonance imaging study (MRI) in March 2009 that revealed multilevel degenerative disc disease, most prominent at L1-2 and L5-S1, with a possible L1 radiculopathy.  October 2009 X-rays of the back revealed severe degenerative disc disease with milder multi-level degenerative disc disease elsewhere in the lumbar spine, and mild L5-S1 spondylolysthesis.  In an addendum, the examiner opined that it was less likely than not that the Veteran's current back condition was aggravated beyond the normal progression due to military service.  The rationale provided was that his service treatment records reflected that he had no pain in the lumbar spine or sacral area.  The examiner noted that, additionally, he was asymptomatic of any condition in June 1966,when he was released from the hospital.  He did not mention any back condition upon his discharge three years later in October 1969.  His claims file was void of any low back issues or complaints for many years after service.  Without any private records to show any chronicity of care since service, it was felt that his back disability was less likely than not aggravated beyond the natural progression due to the service after an acute left hip, psoas muscle strain in 1966 that had completely resolved after a few weeks.   

A March 2010 letter from a private chiropractor, D.O.S., P.C., who noted that he saw the Veteran from 1984 to 1986 for acute neck and back pain.  This private provider noted that he no longer had records from this treatment, but that he recalled that the Veteran had a service-related injury and that an automobile accident in 1984 had aggravated his low back problem.

A September 2010 progress report from the Veteran's private chiropractor, B.G., D.C., reflected that the Veteran began treatment in November 2009 for complaints of moderate back pain.  He stated that he had a history of chronic low back pain for many years, which he related to injuries in 1967 and 1984.  He reported that his back pain began in 1967, when he slipped and fell directly on his tailbone.  He stated that he never fully recovered from that injury and was still experiencing frequent back pain in 1984 when he was in a motor vehicle accident.  He experienced increased pain in his middle and lower back following that accident.  

The Veteran submitted several letters from family, friends and coworkers to support his contentions. 

A September 2010 letter from his daughter, A.J., reflects her observations that the Veteran was unable to participate in any type of strenuous exercise without being exhausted prior to completion.  He had trouble sleeping due to his discomfort, and could not sit or stand for long periods of time.  She noted that the Veteran's pain had gotten worse over time.  

A September 2010 letter from the Veteran's ex-girlfriend, T.L.T., reflects her reports that she had known the Veteran for 20 years and that she had been aware of his back issues and his limited abilities to do things because of his back.

The Veteran's sister, G.S., also submitted a letter dated in September 2010.  She reported that, on many occasions she had been aware of the Veteran's back and mobility problems.  She specifically recalled an incident that occurred in 1990-1992, when the Veteran could not stand or walk due to his back problems.  She additionally described the difficulties the Veteran currently had due to his back.

A September 2010 letter from the Veteran's friend, T.H., reflects her report that she had known the Veteran since 1973, and had remained friends with him since that time.  She noted that that they had spoken of their experienced in the service and that the Veteran had told her he had a back injury in service sometime in the 1960's.  She recalled that, since the beginning of their friendship, if the Veteran worked over his head, he would tense up to the point of being unable to move, and that he had chronic back pain.  She also attested to the Veteran's integrity and honesty.

A September 2010 letter from a coworker, D.G., shows that she had known the Veteran since 1996, when they worked together at a casino.  She stated that the Veteran told her of his back pain from working on the gaming tables.

A September 2010 letter from the Veteran's sister, C.C., reflects her report that the Veteran had suffered chronic pain in his back since the incident in service when he fell on his tailbone.  She noted that the Veteran had been in a 1984 motor vehicle accident which had "triggered" his symptoms.

A November 2010 letter from the Veteran's private chiropractor, B.G., D.C., reflects that he had been treating the Veteran for back pain since November 2009.  He noted that the Veteran had stated that his back pain began in 1967, after he slipped and fell with his body in flexion, so that all of his weight landed on his tailbone.  The Veteran stated that he was taken to the hospital and was in traction for two weeks.  The private provider opined that the timing of the initial onset of lower back pain, the mechanism of the injury, the degree of spinal degeneration and the presence of a pars fracture all support the 1967 fall as the cause of his current back symptoms.  

A February 2011 VA examination report shows that the examiner opined that the Veteran's low back conditions were less likely than not due to the acute psoas sprain and sacroiliac joint left hip in May 1966.  The examiner noted that the Veteran's service treatment records mentioned that, following his in-service fall, the Veteran was completely asymptomatic and fit for duty.  The examiner also noted that the Veteran's separation physical in October 1969 was negative for any low back issues, and that the Veteran had not received any low back treatment from 1969 to 1984.  Hence, that was over 15 years without any back issues after he left the service.  It was only then in 1984 after a car accident that he received treatment and then started seeing a chiropractor.  Therefore, based on the timeline of the events, the examiner found that the Veteran's current low back disorder was less likely than not due to a fall in service in 1966 as he did not have any back problems from 1969 to 1984.  

Analysis

The medical evidence of record clearly shows that the Veteran has a current diagnosis of lumbar degenerative disc disease most prominent at L1-2 and L5-S1 and severe L3-4 degenerative disc disease, mild L5-S1 spondylolisthesis and bilateral sciatica, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes a lumbar spine disability to service.  

The Veteran reported that he began having back pain in service after a fall on his tailbone.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain, its onset, and its continuation.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of continued back pain are not credible.  While the Veteran's service treatment records reflect that he had a fall on his left hip, these records specifically show that he reported that he did not have pain in his lumbar spine area after the fall.  Indeed, he did not hurt his spine.  The Veteran briefly reported pain radiating from his testicle into his thigh, which was thought to be sciatic pain; however, there are no other reports of such pain in his service treatment records.  The Veteran did not report any lumbar spine symptoms for the rest of his tour of active duty or during his second period of service.  The Veteran now reports that he was told not to report his back pain by the recruiting officer who helped him enlist in his second period of active duty.  However, lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  It is important to note that even on examination for entry into and discharge from his second period of active duty, no disability was found.

In addition, the Veteran has contradicted himself with regard to the onset of his back pain.  In September 1996 and August 1999, the Veteran reported middle and lower back pain, which had been present since a motor vehicle accident over 10 years prior.  A January 2009 private medical record reflected that the Veteran reported that he had a history of a fracture at L5 and that he was in a motor vehicle accident in 1984.  It was only in conjunction with the claim for benefits filed in July 2009 that the Veteran began reporting to examiners that his back pain began in service.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his back pain and the continuation of it from his discharge are not credible. 

Finally, the Veteran's statements with regard to the in-service onset of his back pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  It was only after the Veteran's motor vehicle accident in 1984 that the Veteran sought treatment for his back.  There is no medical evidence showing treatment for almost 15 years after his release from service, after his motor vehicle accident.  This lack of evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Veteran testified that his private physician, treating him in 1984 for his motor vehicle accident, noted that he had a preexisting "Scotty dog" fracture at L5.  The records from this private physician are not available, as he is deceased.  However, the Board notes that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran's competency to recall treatment events is acknowledged because he personally experienced them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in this case, the Veteran's statements have not been found to be credible, and, as such, even his statements of previous treatment are not given any evidentiary weight in this case.

The Board notes that the Veteran also submitted several lay statements in support of his claim.  There are several letters from individuals who provide additional statements supporting the fact that the Veteran has a current back disability and that it has been present since at least the early 1990's.  These include the letters from the his daughter, his ex-girlfriend, his co-worker, D.G., and his sister, G.S.  However, these letters do not provide any additional evidence linking the Veteran's back disability to active duty, or supporting his contentions that his back pain began during active duty, prior to the 1984 motor vehicle accident.  As such, these statements do not have any probative value to the issue in this case.

The letter from his sister, C.C., mirrors the Veteran's contentions that his back pain began since his in-service back injury.  However, the Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright, supra.  While the Veteran's sister may not have a direct personal interest in assisting the Veteran with obtaining VA benefits, she is not a disinterested party.  This weighs against the credibility of her statement.  

The letter from his friend and co-worker, T.H., reflects that the she had known the Veteran since 1973 and that, at some point, he had told her that he injured his back in the service in the 1960's.  She did not indicate when he made this statement.  

While sincere in their beliefs, the Board notes that the Veteran's sister and friend and co-worker made these statements over 40 years after the Veteran's discharge from service.  Considered in light of the Veteran's conflicting statements regarding the onset of his back pain, this passage of time weighs against the credibility of these lay statements.  Finally, these statements are not supported by the medical evidence of record.  This additionally tends to diminish the credibility of these statements, along with their probative value.  Buchanan, supra.

In terms of evidence providing a link between the Veteran's current back disability and his time on active duty, the Board notes that there are conflicting opinions in the record.  Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another).

The March 2010 opinion from the private chiropractor, D.O.S., D.C., shows that he no longer had records to refer to in providing his opinion, but that he recollected his treatment of the Veteran over 25 years prior.  He opined that the Veteran had an injury in service that had been aggravated by his 1984 motor vehicle accident.  However, this examiner did not provide any rationale for his opinion, and did not identify the nature of the Veteran's in-service injury.  Moreover, the opinion appears to have been based on an inaccurate premise provided by the Veteran.  Because of these factors, his opinion is of less probative value.  

In the September 2010 letter, the private chiropractor B.G., D.C., noted that the Veteran had reported that he had an in-service back injury and that he was still experiencing pain at the time of his 1984 motor vehicle accident.  There is no evidence that this examiner reviewed the Veteran's claims file.  As the Veteran's statements have been found not to be credible, this opinion is of no probative value.  This private chiropractor provided another statement in November 2010, at which time he stated that he felt the Veteran's current back disability was due to his fall in service.  However, in rendering this opinion, he did not take into account the Veteran's back injury associated with his motor vehicle accident.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  This omission removes any probative value from this opinion.

The October 2009 VA examiner provided an opinion that appeared to be based upon a preexisting back disorder, finding that the Veteran's back disorder was not aggravated beyond its natural progression while on active duty.  The Veteran has not made any contentions that his back disorder was preexisting military service, and there is no medical evidence as such.  In addition, the Veteran has not asserted that his back disorder was aggravated by his second period of active duty, and there is no medical evidence to support such a finding. 

The February 2011 examiner did not take into account the lay evidence of record that indicates that the Veteran's back pain began in service and continued since that time.  However, because the Veteran's statements have not been found to be credible, the Board finds that this does not affect the validity of this examination report.  This examiner reviewed the Veteran's service treatment records and his post-service medical history, and provided an opinion with a rationale based on the competent, credible evidence of record.  For these reasons, this examination report is most probative as to the issue of whether the Veteran's back disability began during or is related to service.  This examiner opined that his current low back disorder was less likely than not due to a fall in service in 1966.  As such, there is no competent medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out above regarding service connection, there is no evidence in the claims file that the Veteran has arthritis in his back manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In the instant case, the Board finds that the question regarding the potential relationship between his lumbar degenerative disc disease most prominent at L1-2 and L5-S1 and severe L3-4 degenerative disc disease, mild L5-S1 spondylolisthesis and bilateral sciatica and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions

Therefore, while the Veteran and his family and friends are competent to describe his back pain, the Board accords their statements regarding the etiology of the appellant's lumbar problems no probative value as they are not competent to opine on such a medical question.  (Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).) 

For the reasons set out above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection.  38 U.S.C.A. § 5107.


ORDER

Service connection for lumbar spine disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


